t c memo united_states tax_court estate of georgina t gimbel deceased janet g rogers joanne m gimbel and thomas w gimbel co-executors and co-trustees petitioner v commissioner of internal revenue respondent docket no filed date charles p rettig edward m robbins jr cory stigile and lewis r walton jr for petitioners donna f herbert and michael zarefsky for respondent memorandum findings_of_fact and opinion swift judge respondent determined a dollar_figure deficiency in the federal estate_tax of the estate of decedent georgina t gimbel unless otherwise indicated all section references are to the internal_revenue_code in effect on the date of decedent’s death the only issue for decision is the fair_market_value of big_number restricted shares of the common_stock of reliance steel and aluminum company a publicly traded new york stock exchange company reliance findings_of_fact some of the facts have been stipulated and are so found background decedent was predeceased by her husband william gimbel william who died on date decedent died on date the valuation_date while residing in california from the time of her death decedent’s three children thomas w gimbel thomas janet g rogers and joanne m gimbel have served as coexecutors and cotrustees of decedent’s estate and each has resided in california reliance was founded in by william’s uncle thomas neilan mr neilan in reliance hired william as an employee in the late 1950s mr neilan died and upon his death william received from mr neilan’s estate a 4-percent common_stock interest in reliance and william became reliance’s chief_executive_officer william’s employment with reliance continued until his death in by which point william was serving as chairman of reliance’s board_of directors throughout his long business career with reliance william acquired additional privately held unregistered shares of reliance common_stock shortly before william’s death in william and decedent established the gimbel family_trust the trust and william transferred to the trust among other assets all of his shares of reliance common_stock upon william’s death the trust was divided into two subtrusts a marital trust and decedent’s survivor trust collectively the trusts includable in decedent’s gross_estate the estate were the shares of reliance common_stock the estate’s reliance shares held by the trusts by decedent’s account in reliance’s employee_stock_ownership_plan esop by decedent’s ira and by decedent individually as follows holder of estate’s reliance shares marital trust survivor trust reliance esop decedent’s ira decedent individually total unregistered shares registered shares number of shares big_number big_number big_number big_number big_number big_number as indicated of the estate’s total big_number reliance shares approximately big_number shares the shares held in trust were unregistered shares the remaining big_number reliance shares includable in decedent’s estate held by the esop by the ira and by decedent individually were registered shares on the valuation_date the estate’s big_number shares of reliance common_stock represented approximately percent of the total big_number shares of reliance common_stock outstanding trial testimony indicates that a small number of the trusts’ big_number reliance shares may have been registered the evidence also leaves open the possibility that some of the big_number reliance shares held by the esop by the ira and by decedent individually may have been unregistered shares we accept the parties’ treatment of the trusts’ big_number shares as unregistered and the remaining big_number shares as registered history of reliance originally reliance’s business consisted of the fabrication of steel-reinforcing bar beginning in the 1950s and continuing over the next few decades reliance expanded its operations acquired several companies in the metals industry and eventually became a metal service_center as of the valuation_date reliance had a network of divisions and subsidiaries processing and distribution facilities in states and france approximately big_number employees and reliance had become the fifth largest metals service_center company in the united_states as a metal service_center reliance acquires and processes to customer specifications various types of raw metals and metal products reliance distributes more than big_number metal products to approximately big_number customers in a broad range of industries including general manufacturing construction transportation aerospace and semiconductor fabrication in september of reliance conducted its initial public stock offering ipo between its ipo and the date valuation_date reliance completed company acquisitions and strategic asset purchases shortly after william’s death decedent’s son thomas was named a director of reliance reliance’s and financial condition the chart below summarizes in millions aspects of reliance’s financial statements for and reflecting reliance’s growth in the years prior to and including the date valuation_date total assets net sales net_income dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number net_income before depreciation interest and income taxes the significant annual increases in assets net sales and net_income reported on reliance’s financial statements were largely attributable to increases in reliance’s gross_profit margins and to the addition of assets net sales and net_income relating to acquired companies as of the valuation_date reliance was negotiating confidentially for the acquisition of another company this potential acquisition purportedly would have represented the largest acquisition in reliance’s history and likely would have all financial statement information provided is based on reliance’s public securities_and_exchange_commission sec filings for and as of the end of the second quarter of which wa sec_25 days after the date valuation_date reliance held dollar_figure million of assets for the first two quarters of reliance reported dollar_figure million in net sales and dollar_figure million in net_income before depreciation interest and income taxes required the use of most of reliance’s available cash and then remaining balance in reliance’s dollar_figure million outstanding line of credit shortly before the valuation_date reliance’s board_of directors increased reliance’s per share quarterly dividends from to cents on the valuation_date reliance shares reached a public trading price high of dollar_figure a low of dollar_figure5 and averaged dollar_figure25 per share the valuation_date trading price on the valuation_date big_number shares of reliance stock were publicly traded in the weeks preceding the valuation_date average daily trading volume in publicly traded reliance shares was approximately big_number shares based on the dollar_figure25 valuation_date trading price for publicly traded reliance shares multiplied by the total big_number shares of reliance common_stock outstanding as of the valuation_date reliance had an equity market capitalization of approximately dollar_figure million as of the valuation_date an active market for options and other hedging instruments and derivatives relating to reliance stock did not exist restricted nature of decedent’s reliance stock in addition to the fact that almost all of the estate’s reliance shares were unregistered due to the large number of decedent’s reliance shares the shares attributed to her as trustee and beneficiary of the trusts and the shares she owned through her esop and ira and individually decedent was considered an affiliate or an affiliated person of reliance under applicable federal security laws because of decedent’s status as an affiliate as of the valuation_date the public resale of the estate’s big_number reliance shares generally would be restricted under securities_and_exchange_commission rule c f_r section sec rule the estate would not be allowed to sell to the public more than big_number of its big_number restricted reliance shares in any 3-month period thus selling the estate’s big_number reliance shares in the public market under the sec rule sales restriction would take a minimum of approximately years and months ie months both the parties and the experts treat under applicable securities_and_exchange_commission regulations decedent as an affiliate and the estate’s big_number reliance shares as restricted further because big_number of the estate’s big_number reliance shares approximately percent were unregistered the shares held by the trusts the parties and the experts treat the big_number shares as restricted regardless of decedent’s affiliate status we accept this treatment of the estate’s reliance shares sec rule limits the amount of a corporation’s restricted_stock that can be sold to the public by a holder of the restricted_stock in any 3-month period to the greater of percent of the outstanding class of stock to be sold or the average weekly trading volume for the previou sec_4 weeks in the case of reliance stock the greater number would be percent of the outstanding_stock or big_number shares also in order to sell shares under sec rule an affiliate must first hold the restricted shares for year as of the valuation_date the 1-year sec rule holding_period applicable to the estate’s reliance shares had been satisfied and the reliance shares could immediately be sold to the public subject_to the sec rule quarterly sales restriction in a private_placement or under sec rule 144a c f_r 144a sec rule 144a the estate’s big_number reliance shares could be sold to certain types of investors immediately without the sec rule sales restriction however any of the estate’s reliance shares that would be sold in a private_placement or under sec rule 144a would still be restricted and a purchaser of the estate’s reliance shares would be subject_to the same public resale restrictions as the estate consequently due to liquidity requirements institutional investors most likely would not have been willing to purchase the estate’s reliance shares reliance stock repurchase plan on date the reliance board_of directors adopted a formal stock repurchase plan which allowed for the repurchase by reliance of up to dollar_figure million shares of reliance stock on date the reliance board_of directors increased to million the number of reliance shares that reliance was authorized to repurchase under the stock repurchase plan from date through the valuation_date under reliance’s stock repurchase plan reliance repurchased in the public market approximately dollar_figure million shares million after adjustment for a stock split of reliance stock for approximately dollar_figure million the largest repurchase of reliance stock that occurred during this period both in number of shares and dollar amount occurred during an 11-day period in october of when reliance for dollar_figure repurchased on the open market big_number reliance shares big_number shares after adjustment for a stock split on date about weeks before the date valuation_date dave hannah hannah reliance’s ceo made a presentation at a steel industry conference in his presentation hannah reported that represented a record year for reliance and that reliance would consider repurchasing reliance shares at around dollar_figure a share as it had done in the recent past date repurchase by reliance of big_number of the estate’s reliance shares prior to her death decedent had not discussed with reliance management the possibility that reliance upon decedent’s death might repurchase decedent’s reliance shares shortly after decedent’s death representatives of the estate inquired of reliance’s management whether they were aware of any investors who might be interested in purchasing some of the estate’s reliance shares reliance’s management on behalf of the estate asked reliance’s investment banking firm dlj to try to identify private institutional or strategic investors who might be willing to purchase a significant block of the estate’s reliance shares dlj made some inquiries in this regard but was not able to identify an interested investor for the estate’s reliance shares at that point members of the reliance board_of directors began discussing the possibility of reliance repurchasing some of the estate’s reliance shares hannah approached the estate’s attorney and told him that reliance’s management may be willing to approve reliance’s repurchase of some of the estate’s reliance shares hannah explained to the estate’s attorney that reliance’s management would have to evaluate any repurchase in light of the pending company acquisition the possible need and ability to obtain additional financing and the impact of a leveraged repurchase on reliance’s financial ratios eventually at an date meeting reliance’s board_of directors with thomas excused approved the repurchase of up to dollar_figure million worth of the estate’s reliance shares at dollar_figure per share the record is not clear as to how reliance’s directors established the dollar_figure per share repurchase price but trial testimony indicates that management took into account advice from dlj to the effect that the reliance stock repurchase price should reflect a to percent discount from the trading price of the stock at the same meeting in order to fund the authorized dollar_figure million repurchase of reliance stock from the estate the reliance directors authorized pending bank approval increasing reliance’s existing credit line by dollar_figure million -- from dollar_figure million to dollar_figure million on date after receiving the dollar_figure million increase to its credit line reliance privately repurchased dollar_figure million shares of the estate’s reliance stock at dollar_figure per share for a total price of dollar_figure the dollar_figure million shares repurchased by reliance represent percent of the estate’s big_number reliance shares federal estate_tax_return audit and valuation reports on date the estate’s federal estate_tax_return was timely filed in connection with the preparation of the above estate_tax_return the estate’s attorney retained gregory range range to value the estate’s reliance shares in his report dated date range concluded that the value at which the estate’s reliance shares should be included in decedent’s gross_estate was the dollar_figure25 valuation_date trading price for publicly traded reliance shares discounted by dollar_figure percent to reflect lack of marketability and liquidity relating to the resale restrictions applicable to the estate’s reliance shares and to the size of the block of the estate’s reliance shares in relation to the volume of publicly traded shares of reliance stock on audit respondent determined that the estate’s reliance shares should be discounted from the valuation_date trading price but by only percent the notice_of_deficiency and the record herein do not reflect how respondent calculated this 8-percent discount for trial both the estate and respondent retained new valuation experts on date ken nunes nunes respondent’s new valuation expert finalized a report in which he concluded that the estate’s reliance shares should be included in decedent’s gross_estate at the valuation_date trading price discounted by percent gregory range range discounted the estate’s reliance shares by percent from the dollar_figure5 valuation_date closing trading price instead of from the dollar_figure25 valuation_date average trading price as required in sec_20_2031-2 estate_tax regs in a letter to the estate’s attorney attached to his valuation report range states if the irs wants to express the fair_market_value in terms of the discount from the mean of the high and the low prices as of the valuation_date then the discount would be for convenience and uniformity with the other experts we use for range’s discount dollar_figure percent on date curtis kimball kimball the estate’s new valuation expert finalized a report in which he concluded that the estate’s reliance shares should be included in decedent’s gross_estate at the valuation_date trading price discounted by percent the schedule below sets forth the percentage discount from the valuation_date trading price the discounted per share value and the total value of the estate’s reliance shares as reported on the estate’s federal estate_tax_return as asserted by the estate at trial as determined in respondent’s notice_of_deficiency and as asserted by respondent at trial discount from trading price discounted per share value discounted total value of estate’s reliance shares estate_tax_return range petitioner’s expert kimball respondent’s notice_of_deficiency respondent’s trial expert nunes dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number opinion generally under sec_2031 the value of a decedent’s gross_estate is based on the fair_market_value of property owned by the decedent as of the date of death for federal estate_tax purposes the term fair_market_value is defined as the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts 411_us_546 sec_20_2031-1 estate_tax regs the willing buyer and the willing seller are hypothetical persons rather than specific individuals or entities and individual characteristics of the hypothetical persons or entities are not necessarily the same as the characteristics of the eventual actual seller or actual buyer 249_f3d_1191 9th cir revg 112_tc_130 112_tc_26 for shares of publicly traded stock the average of the highest and lowest quoted selling prices on the valuation_date generally establishes the value of the shares section b estate_tax regs however if a taxpayer establishes that the quoted selling prices do not reflect the fair_market_value of the shares then some reasonable modification of the selling_price and other relevant facts and elements of value may be considered in determining the fair_market_value 88_tc_38 sec e estate_tax regs for example sale restrictions on shares of stock may affect the valuation of the shares 262_f3d_1028 9th cir 624_f2d_884 9th cir affg 69_tc_234 property included in an estate is valued as of the date of the decedent’s death and subsequent post-death events relating to the property being valued generally are to be disregarded 279_us_151 461_f3d_614 5th cir revg 120_tc_358 however subsequent events which are reasonably foreseeable as of the valuation_date may be considered because they would be foreseeable by a willing buyer and a willing seller and they therefore would affect the valuation of the property as of the date of death 131_f3d_87 2d cir revg tcmemo_1994_641 885_f2d_561 9th cir 761_f2d_1195 6th cir affg tcmemo_1982_508 estate of gilford v commissioner supra pincite one expert may be persuasive on a particular element of valuation and another expert may be persuasive on another element see 86_tc_547 consequently a court may adopt some and reject other portions of expert reports see 304_us_282 comparison of experts’ appraisal in this case the experts focused primarily on four general valuation methods to estimate the fair_market_value of the estate’s big_number reliance shares a secondary public offering of the estate’s reliance shares a private_placement with a third party or a sale under sec rule 144a hereafter private_placement a reliance repurchase and open market public sales subject_to the sec rule sales restriction dribble out secondary public offering and private_placement kimball and nunes testified that for business reasons reliance probably would not have approved a secondary public offering in which the estate’s reliance shares would be sold range also acknowledged that a secondary public offering might be unrealistic we agree with the experts that as of the valuation_date reliance probably would not have approved a secondary public offering of the estate’s reliance shares among other things in order to conduct a secondary public offering of the estate’s reliance shares reliance would have been required in violation of a confidentiality agreement to disclose to the public the pending company acquisition which was being negotiated as of the valuation_date regarding the viability of a private_placement the evidence indicates that other than a repurchase by reliance as of the valuation_date a private market for the estate’s reliance shares did not exist hannah testified and the experts generally agreed that as of the valuation_date there existed no strategic investors for reliance stock the estate’s inability despite the attempt of its representatives to locate a strategic investor for the estate’s reliance shares corroborates our finding that as of the valuation_date strategic investors for the estate’s reliance shares did not exist even if a strategic investor for reliance shares did exist the estate’s reliance block represented a minority interest that likely would not have been marketable to a strategic investor because of industry trends towards acquisition of entire companies further due to the resale restrictions on the estate’s reliance shares which would have been also applicable to a purchaser of the estate’s restricted reliance shares an institutional investor because of the need to maintain liquidity in its investments likely would not have been interested in purchasing the estate’s reliance shares we conclude that as of the valuation_date a disposition of the estate’s reliance shares through either a secondary public offering or a private_placement was not likely reliance repurchase in his report range does not discuss the foreseeability of reliance repurchasing the estate’s reliance shares kimball concludes that as of the valuation_date it was not reasonably foreseeable that reliance would repurchase any of the estate’s reliance shares and he therefore does not factor a repurchase of the estate’s reliance shares into his valuation kimball does note that if reliance were to repurchase the estate’s reliance shares the shares would be discounted in the same manner as if they had been sold in a private_placement nunes concludes that as of the valuation_date it was reasonably foreseeable that reliance would repurchase percent of the estate’s reliance shares and that the discount on the sales_price for the repurchase would be percent nunes does not indicate specifically how he concludes that it was reasonably foreseeable that percent of the estate’s reliance shares would be repurchased nunes arrives at his 9-percent repurchase discount in a two-step process nunes first calculates a 5-percent repurchase discount based on the following for the actual date repurchase of a significant portion of the estate’s reliance shares dlj apparently suggested to reliance management a discount range of to percent hannah told nunes and also testified that if on the valuation_date the estate had asked reliance to repurchase some of the estate’s reliance shares and if reliance at that time was interested in repurchasing the shares reliance management would have sought and relied on dlj’s advice and reliance’s financial and business position did not appear materially to change between the date valuation_date and the actual date repurchase date based on the foregoing nunes assumes that on the date valuation_date dlj would have suggested to reliance the same to 15-percent discount range dlj suggested in october of nunes then chooses the 5-percent midpoint of the above range for his repurchase price discount from the valuation_date trading price nunes’ second step in his valuation of the percent of the estate’s reliance shares that he treats as repurchased by reliance involves discounting the estimated sales proceeds that would be realized on the repurchase to account for holding costs and the time_value_of_money during the estimated 3-month period after the valuation_date to complete the repurchase nunes calculates that the discount adjustment relating to this 3-month period increased the repurchase discount from percent to percent we agree that as of the valuation_date a repurchase by reliance was reasonably foreseeable reliance’s repurchase plan had been in place for several years reliance had a track record for repurchasing a significant number of shares hannah days prior to the valuation_date had stated publicly that reliance would favorably consider repurchasing reliance shares at approximately dollar_figure a share although hannah did not indicate how many shares reliance might be willing to repurchase we disagree however that it was reasonably foreseeable that reliance would repurchase percent of the estate’s reliance shares as of the valuation_date reliance was negotiating a large company acquisition which if successful would have required significant cash and credit considering that the potential acquisition would have stretched reliance’s financial capacity we do not believe it reasonably foreseeable as of the valuation_date that reliance would repurchase percent of the estate’s reliance shares of significance also is the fact that the largest prior reliance repurchase was the date series of stock repurchases totaling big_number shares for dollar_figure the repurchase of percent of the estate’s reliance shares would have cost reliance approximately three times as much as the date repurchases after evaluating the history of reliance’s repurchases and the valuation_date financial and business conditions of reliance and understanding that valuation is inherently imprecise we conclude that as of the valuation_date it was reasonably foreseeable that reliance would be financially able and willing to repurchase percent or big_number of the estate’s big_number reliance shares though we find some flaws and imprecision in both steps of nunes’ discount methodology neither of the estate’s experts provided a distinct methodology for estimating a repurchase discount we conclude that in this case the 9-percent repurchase discount used by nunes is appropriate to utilize in the valuation of the percent of the estate’s reliance shares that we conclude it was foreseeable would have been repurchased by reliance dribble-out method for the big_number balance of reliance shares we conclude that the big_number balance of the estate’s reliance shares should be valued under the dribble-out method the experts agree that at the sec rule rate of big_number shares per 3-month period it would take dollar_figure years the dribble- out period to liquidate the estate’s big_number reliance shares the experts however use different methodologies for discounting the future sales proceeds to reflect the time_value_of_money and the risk that reliance’s stock price might decrease during the dribble-out period below we analyze the experts’ methods for valuing the estate’s reliance shares under the dribble-out method range report by multiplying the estate’s reliance shares by the dollar_figure5 valuation_date closing trading price see supra note range calculates the dribble-out sales proceeds for the estate’s reliance shares to be dollar_figure using a risk-free rate of return range then discounts the dollar_figure sales proceeds to a dollar_figure present_value as of the date valuation_date range further concludes that a hypothetical investor dribbling out the estate’s reliance shares would purchase put options to enable the reliance shares to be sold at the valuation_date price throughout the dribble-out period range calculates a dollar_figure cost for put options that would allow the reliance shares to be sold for dollar_figure5 a share throughout the entire dribble-out period range then subtracts from his dollar_figure present_value for the estate’s dribbled out reliance shares his dollar_figure estimated cost for the put options resulting in a net dribble-out discounted value of dollar_figure reflecting a range’s report considers only the big_number reliance shares held in trust on the estate’s estate_tax_return however the estate applies to all of the estate’s big_number reliance shares the same discount that range applies to the trusts’ big_number shares 5-percent overall discount from the valuation_date trading value kimball report by multiplying the estate’s big_number reliance shares by the dollar_figure25 valuation_date trading price kimball calculates the dribble-out sales proceeds of the estate’s reliance shares to be dollar_figure to the dollar_figure kimball adds the dollar_figure in estimated dividends to be paid on the estate’s reliance shares during the dribble-out period resulting in dollar_figure kimball then discounts the dollar_figure to present_value using a discount factor equal to a 2-percent expected rate of return on reliance equity applying the 2-percent discount to dollar_figure kimball calculates a dollar_figure valuation_date present_value for the estate’s reliance shares reflecting a 4-percent overall discount from the valuation_date trading price nunes report under the dribble-out method nunes values only big_number shares percent of the estate’s big_number reliance shares remaining after the hypothetical repurchase of percent of the instead of including in his calculation of future value estimated future dividends that would be paid with respect to the estate’s reliance shares during the dribble-out period range includes estimated reliance dividends in the pricing of the put option contracts estate’s reliance shares nunes calculates dollar_figure in gross_sales proceeds on the estate’s big_number dribble-out shares big_number shares times dollar_figure25 in calculating a discount under the dribble-out method nunes concludes that in order to protect against the risk that the price of reliance stock might decrease during the extended dribble-out period a hypothetical investor would enter into hedging contracts such as cashless collars or prepaid variable forward contracts which hedging contracts nunes estimates would cost dollar_figure from the dollar_figure estimated sales proceeds for the estate’s big_number reliance shares to be dribbled out nunes subtracts the dollar_figure estimated cost for the hedging contracts resulting in dollar_figure in net sales proceeds to be realized on the estate’s big_number dribble-out reliance shares reflecting a 5-percent discount from the valuation_date trading value nunes’ 9-percent discount applied to the big_number repurchased shares and the 5-percent discount applied to the big_number dribble-out shares reflect a combined 5-percent overall discount from the valuation_date trading value for all of the estate’s big_number reliance shares after reviewing the experts’ reports and the evidence at trial we conclude that the hedging contracts used by range and nunes likely would not have been available for a block of stock such as the estate’s reliance shares with respect to the put options used by range in his dribble-out analysis we believe the testimony of kimball that an active market did not exist for put options on the estate’s reliance shares in order for the estate to purchase put options on its reliance shares the estate would have to find a party willing to write nonstandard nontraded put options even if a writer of put options on reliance stock could be found the writer would require a substantial premium due to the inability to unwind its position by purchasing opposite call options in the open market and due to other associated market risks with respect to the hedging contracts used by nunes in his dribble-out analysis we believe the testimony of both range and kimball that a market for such hedging contracts relating to the estate’s reliance shares did not exist cashless collars and prepaid variable forward contracts generally are used with blocks of stock that are highly liquid and marketable due to the size of the estate’s block of reliance shares in relation to the outstanding reliance shares and the sec rule restrictions the estate’s reliance shares lacked liquidity and marketability because we do not agree with either range’s or nunes’ use of hedging contracts and because kimball’s approach appears to be a reasonable and generally accepted method we adopt kimball’s dribble-out methodology due to our holding that as of the valuation_date percent or big_number shares of the estate’s big_number reliance shares likely would be repurchased by reliance and therefore should be valued under that method the dribble-out period for the estate’s big_number remaining reliance shares percent of the estate’s big_number reliance shares remaining after the reliance repurchase would be shortened from approximately months to months to account for fewer namely big_number reliance shares to be dribbled out under kimball’s methodology in calculating the estimated gross value of the dribble-out shares we multiply the big_number shares to be dribbled out by the dollar_figure25 valuation_date trading price dollar_figure and add the estimated dividends that would be paid on the estate’s reliance shares during the dribble-out period dollar_figure resulting in a total gross value of dollar_figure using kimball’s percent discount rate the dollar_figure gross value would have a dollar_figure discounted value as of the valuation_date reflecting a 4-percent discount from the valuation_date trading value as set forth in the schedule below our total fair market valuation of the estate’s big_number reliance shares is dollar_figure reflecting a 2-percent overall discount from the dollar_figure valuation_date trading value court’s fair market valuation of estate’s big_number reliance shares discounted valuation_date value dollar_figure big_number valuation_date trading value of shares dollar_figure big_number valuation method repurchase dribble out number of shares big_number big_number discount total big_number dollar_figure dollar_figure to reflect the foregoing decision will be entered under rule
